Citation Nr: 1107091	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  07-32 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a disorder of the 
cervical spine.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to February 
1967.

By a decision entered in September 2006, the RO denied the 
Veteran's claims for service connection for a psychiatric 
disorder and TDIU.  He perfected an appeal to the Board of 
Veterans' Appeals (Board).  In January 2010, the Board remanded 
the case for additional development.

In June 2010, while the case was in remand status, the RO 
furnished the Veteran a statement of the case (SOC) in response 
to his March 2009 notice of disagreement with the RO's February 
2009 denial of service connection for a disorder of the cervical 
spine.  38 C.F.R. § 19.26.  In July 2010, the Veteran perfected 
an appeal of that issue by submitting a document that was 
accepted as a substantive appeal.  38 C.F.R. §§ 20.200, 20.202, 
20.302.

The Board's present decision is limited to an adjudication of 
issue #1, as enumerated above.  For the reasons set forth below, 
the remaining issues on appeal (#2 and 3) are being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected for disability of the lumbar 
spine characterized by multilevel discogenic changes with 
osteophytes and left lower extremity radiculopathy.

2.  The Veteran suffers from depression that is at least as 
likely as not attributable to the service-connected disability of 
his lumbar spine.




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, depression is 
proximately due to or the result of the service-connected 
disability of his lumbar spine.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of duty 
in the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2010).  Service connection is also 
warranted where the evidence of record shows that a chronic 
disorder has been caused or aggravated by an already service-
connected disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 
7 Vet. App. 439 (1995).

Following a thorough review of the evidence, and the applicable 
law and regulations, the Board finds that the evidence supports 
the Veteran's claim for service connection for depression.  The 
evidence shows that the Veteran is service-connected for 
disability of the lumbar spine characterized by multilevel 
discogenic changes with osteophytes and left lower extremity 
radiculopathy.  In January 2010, the Board remanded this case to 
obtain a medical opinion with respect to whether the Veteran had 
a psychiatric disorder that could be attributed to service or an 
already service-connected disability.  In July 2010, a VA 
examiner evaluated the Veteran and reviewed his claims file.  
While noting some evidence suggestive of malingering with respect 
to certain of the Veteran's complaints, the examiner ultimately 
concluded that, based on the entire record, the Veteran suffered 
from depression that was at least as likely as not attributable 
to pain associated with the service-connected disability of his 
lumbar spine.  In the Board's view, that opinion evidence is 
sufficient, at a minimum, to generate a reasonable doubt as to 
whether the Veteran's depression can properly be attributed to 
service-connected disability.  38 C.F.R. § 3.102 (2010).  The 
appeal of this issue is granted.

Because the Board is granting the Veteran's claim for service 
connection for a psychiatric disability, there is no need to 
engage in any analysis with respect to whether the requirements 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), have been 
satisfied as they pertain to the question of service connection 
for such disability.  That matter is moot.


ORDER

Service connection for depression is granted as secondary to 
service-connected disability of the lumbar spine.


REMAND

Generally speaking, when VA receives a complete or substantially 
complete application for benefits, it is required to make 
reasonable efforts to help the claimant obtain evidence necessary 
to substantiate his claim, to include relevant records from 
Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 
2002); 38 C.F.R. § 3.159(c)(1)-(3) (2010).  VA is also required 
to provide a medical examination and/or opinion when necessary to 
make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2010).  

Under applicable law, a medical examination and/or opinion is 
deemed "necessary" if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran suffered 
an event, injury, or disease in service, or has a disease or 
symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, 
and 3.317 manifesting during an applicable presumptive period, 
provided the claimant has the required service or triggering 
event to qualify for that presumption; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4) (2010).

In the present case, the Veteran has a current diagnosis of 
degenerative disc disease and spondylosis of the cervical spine.  
His service treatment records show that he complained of neck 
pain during service, in December 1966.  Although no objective 
disability was identified at that time, he maintains that he was 
in a truck accident in 1963, prior to entering service, and that 
he thought his injuries had resolved, but that problems with his 
spine resurfaced during military training.  He says that his 
symptoms, including cervical spine discomfort, have been present 
and worsening ever since.  His representative has also raised the 
issue of service connection for disability of the cervical spine 
as secondary to service-connected disability of the lumbar spine.  
Under the circumstances, The Board finds that the requirements 
for a VA examination and opinion with respect to the etiology of 
the disability of his cervical spine have been satisfied.  See, 
e.g., McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding, in 
part, that an examination may be required under the provisions of 
38 C.F.R. § 3.159(c)(4) if the record on appeal contains medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation).  Because no such 
examination and opinion have been obtained, additional 
development is required.  38 C.F.R. § 19.9 (2010).

When this case was remanded in January 2010, the Board requested, 
among other things, that the Veteran be afforded a VA examination 
for purposes of obtaining an opinion with respect to whether his 
service-connected disabilities alone were so disabling as to 
render him unemployable.  That has not been done.  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
a remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The Court has indicated, additionally, that if the Board 
proceeds with final disposition of an appeal, and the remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance.  Id.  Given the Court's holdings on 
the matter, and the fact that the development sought with respect 
to the Veteran's TDIU claim has not been completed (together with 
the fact that the Board has now established service connection 
for depression) the Board has no choice but to return that issue 
to the agency of original jurisdiction (AOJ).  A remand is 
required.  38 C.F.R. § 19.9 (2010).

Records of the Veteran's VA treatment were last obtained in June 
2010.  On remand, efforts should be made to obtain records of any 
relevant treatment he may have undergone since that time in order 
to ensure that his claims are adjudicated on the basis of an 
evidentiary record that is as complete as possible.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  See also Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged 
with constructive notice of medical evidence in its possession).  
The AOJ should also take action to ensure that all relevant 
records of VA treatment dated prior to June 2010 have been 
procured-to include any such records dated between July 2006 and 
May 2008, and between April 2009 and November 2009-and should 
make efforts to assist the Veteran in obtaining records 
associated with his pre-service hospitalization for injuries 
sustained in the reported motor vehicle accident in 1963.

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Ask the Veteran to provide a release for 
records associated with his pre-service 
hospitalization for injuries sustained in the 
reported motor vehicle accident in 1963, and to 
identify, and provide appropriate releases for, 
any other care providers who may possess new or 
additional evidence pertinent to the issues 
remaining on appeal.  If he provides the 
necessary release(s), assist him in obtaining 
the records identified, following the procedures 
set forth in 38 C.F.R. § 3.159.  Any new or 
additional (i.e., non-duplicative) evidence 
received should be associated with the claims 
file.

2.  Take action to ensure that all relevant 
records of the Veteran's treatment at the VA 
Medical Center in Tampa, Florida are associated 
with the claims file, to include all relevant 
records dated between July 2006 and May 2008, 
between April 2009 and November 2009, and 
subsequent to May 2010, following the procedures 
set forth in 38 C.F.R. § 3.159.  Efforts to 
obtain the evidence should be fully documented, 
and should be discontinued only if it is 
concluded that the evidence sought does not 
exist or that further efforts to obtain the 
evidence would be futile.  38 C.F.R. 
§ 3.159(c)(2).  The evidence obtained, if any, 
should be associated with the claims file.

3.  After all of the foregoing development has 
been completed, arrange to have the Veteran 
scheduled for an examination of his cervical 
spine.  After reviewing the claims file, 
examining the Veteran, and conducting any 
testing deemed necessary, the examiner should 
offer an opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 percent or 
more probable) that the Veteran has a current 
disability of the cervical spine that had its 
onset in service or is in any other way causally 
related to service, or is causally related to 
or has been aggravated by any of his service-
connected disabilities, including the service-
connected disability of his lumbar spine.  If it 
is the examiner's conclusion that a disability 
of the cervical spine pre-existed service, the 
examiner should offer an opinion as to whether 
it is at least as likely as not that such 
disability underwent a chronic or permanent 
increase in severity during service and, if so, 
whether any such worsening represented more than 
would be expected in terms of the natural 
progress of the pre-existing condition.  A 
complete rationale should be provided.

4.  After the Veteran has been afforded the 
above examination, and the claim for service 
connection for a disability of the cervical 
spine has been readjudicated, arrange to have 
him scheduled for an examination for purposes of 
obtaining an opinion with respect to 
employability.  After reviewing the claims file, 
examining the Veteran, and conducting any 
testing deemed necessary, the examiner should 
offer an opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 percent or 
more probable) that-without regard to 
nonservice-connected disability or advancing 
age-the Veteran's service-connected 
disabilities alone render him unable to obtain 
or retain substantially gainful employment.  A 
complete rationale should be provided.

5.  After all of the above actions have been 
completed, and a rating has been assigned for 
the Veteran's service-connected depression, 
readjudicate the two claims remaining on appeal.  
If any benefit sought remains denied, furnish a 
supplemental SOC (SSOC) to the Veteran and his 
representative.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until he receives further notice, but 
he may furnish additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

The remanded claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


